Citation Nr: 1000506	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-25 238	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 
1999 and from July 2003 to July 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought. 

In his August 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board.  In October 2008 the Veteran submitted a waiver 
indicating his willingness to participate in a teleconference 
hearing in lieu of a personal appearance before the Board.  
The Board hearing was scheduled in September 2009, but the 
Veteran failed to appear.  As there are no other hearing 
requests of record, the Board deems his request for a hearing 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a bilateral hearing loss 
disability as defined by VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008). 

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the predecisional notice letter dated in 
October 2006 substantially complied with the Veterans Claims 
Assistance Act (VCAA) notice requirements.  The October 2006 
letter informed the claimant of what evidence was required to 
substantiate the claim and of the claimant's and VA's 
respective duties for obtaining evidence.  He was asked to 
submit evidence and/or information in his possession to the 
RO.  Additionally, the October 2006 letter informed the 
claimant of the laws and regulations governing disability 
ratings and effective dates as required under Dingess, supra.
VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  A VA examination with 
respect to the issue on appeal was obtained in April 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case are 
adequate, as it is predicated on a reading of the medical 
records in the Veteran's claims file.  It considered all of 
the pertinent evidence of record, to include the Veteran's 
service medical records and the statements of the appellant, 
and provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  There is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air  
service.  38 U.S.C.A. §1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38  C.F.R. § 
3.385.  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38  
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet.  App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2  Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").
The Veteran claims that his hearing loss was caused by noise 
exposure while in service.  In April 2009, the Veteran was 
afforded a VA examination.  The examiner reviewed the claims 
file, noted the Veteran's complaints of hearing loss and his 
statements that he was exposed to noise while in service.  
The examination showed no worse than a 25 decibel deviation 
in any of the auditory frequencies tested.  Additionally, the 
Veteran registered speech discrimination scores of 100 
percent in both his ears.  None of these audiological scores 
indicate that the Veteran has a current bilateral hearing 
loss "disability" as defined by VA regulation in 38 C.F.R. 
§ 3.385.

In order to establish service connection, the Veteran must 
have a current hearing loss disability as defined by VA.  See 
Hensley, supra.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see Degmetic  v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran has the 
disability for which benefits are being claimed.  The Board 
does note that the VA examiner did opine that the Veteran's 
hearing loss was at least as likely as not the result of the 
Veteran's service, but the audiometric test scores of record 
do not reflect a degree of severity of bilateral hearing loss 
to constitute a "current" disability as defined by VA. 
38 C.F.R. § 3.385.  See also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992) (prohibiting the award of service 
connection for hearing loss where audiometric test scores are 
within the established limit).  Thus, service connection for 
bilateral hearing loss cannot be granted.

Although the Veteran might sincerely believe he suffers from 
bilateral hearing loss and it is related to his service, he 
is not a medical professional competent to render an opinion 
on matters of medical etiology or diagnosis and absent 
audiological testing registering hearing loss as defined by 
38 C.F.R. § 3.385, along with a medical opinion linking such 
disability to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


